DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 5/12/2022 is entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Mr. Jay White on 5/31/2022.
The application has been amended as follows: 
52. An apparatus comprising:
an optical fiber probe for insertion into and for use in taking one or more measurements
from a venous system of a patient;
a sensor interface unit to provide light input to the optical fiber probe and to measure light coming out of the optical fiber probe, the measured light coming out of the optical fiber probe being indicative of a venous blood CO2 
a processor coupled with the sensor interface unit, wherein the processor is responsive to a rule to determine a deleterious amount of CO2 is developing in a respiratory system of the patient based on performance of a trend analysis on a series of venous system CO2 measurements obtained by the optical fiber probe, wherein one or more of the optical fiber probe and the sensor interface unit are adapted to be introducible through a peripheral intravenous catheter and advanceable from within peripheral intravenous catheter to a central vein; and
an alarm system coupled with the processor and responsive to the processor based upon
the determination of the deleterious amount of CO2 developing in the respiratory system of the patient.
59. An apparatus comprising:
an optical probe for insertion into and for use in taking one or more measurements
from a venous system of a patient;
a sensor interface unit to provide light input to the optical probe and to detect light coming out of the optical probe, the detected light coming out of the optical probe being indicative of a venous blood CO2 
a processor coupled with the sensor interface unit, 
wherein the processor is responsive to a rule to determine a deleterious amount of CO2 in the patient based on a comparison of a venous blood CO2 measurement based on the detected light coming out of the optical probe with a predetermined range for CO2 in venous blood, and  
wherein one or more of the optical probe and the sensor interface unit are adapted to be introducible through a peripheral intravenous catheter and advanceable from within peripheral intravenous catheter to a central vein.
61. The apparatus as claimed in claim 59, wherein said sensor interface unit further detects light coming out of the optical probe indicative of a particle pressure of oxygen in venous blood of the patient.
62. The apparatus as claimed in claim 59, wherein said sensor interface unit further detects light coming out of the optical probe indicative of a pH of venous blood of the patient.
63. The apparatus as claimed in claim 59, wherein said sensor interface unit further measures a temperature of in blood of the patient.
64. The apparatus as claimed in claim 59, wherein said optical probe is operable for insertion into a peripheral vein of said patient, and wherein said optical probe is operable for obtaining said venous blood CO2 
Claim 65 is canceled.  
90. The apparatus as claimed in claim 89, wherein said sensor interface unit further detects light coming out of the optical fiber probe indicative of oxygen in the venous system of the patient.
91. The apparatus as claimed in claim 89, wherein said sensor interface unit further detects light coming out of the optical fiber probe indicative of a pH of the venous system of the patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636